 Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 1 of 38 PageID# 626




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


 SKILLETS, LLC d/b/a SKILLETS
 RESTAURANT; GOOD BREAKFAST, LLC
 d/b/a SKILLETS RESTAURANT; and
 SKILLET HOLDINGS, LLC individually and
 on behalf of all others similarly situated,           Civil Action No. 3:20-cv-678-HEH

                               Plaintiffs,

            v.

 COLONY INSURANCE COMPANY,                             JURY TRIAL DEMANDED

                                Defendant.


                     SECOND AMENDED CLASS ACTION COMPLAINT

       Plaintiffs Skillets, LLC, Good Breakfast, LLC, and Skillets Holdings, LLC (“Plaintiffs” or

“Skillets”), individually and on behalf of the other members of the below-defined nationwide

classes (collectively, the “Class”), brings this class action against Defendant Colony Insurance

Company (“Colony”), and in support thereof states the following:

                               I.      NATURE OF THE ACTION

       1.        Plaintiffs operate nine locations of Skillets Restaurant, a locally and family-owned

chain of casual breakfast, brunch, and lunch restaurants, in Southwest Florida. Proudly established

by the husband and wife team of Ross and Noreen Edlund in 1995, Skillets’ mission is to create

delicious, diverse, nutritious breakfasts and lunches for each guest every single day. To that end,

Skillets uses premium, high-end ingredients, such as thick-cut Smokehouse bacon, house-roasted

(six hours) corned beef hash, fresh-squeezed Kennesaw citrus, carefully selected seasonal berries,

private label Guatemalan coffee beans, PG Tips imported English tea, locally sourced dairy

products from the Daikin family-operated dairy, and the highest quality steel-cut oats and grits.
 Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 2 of 38 PageID# 627




And given co-owner Ross Edlund’s experience as a baker, Skillets’ breads, scones, and biscuits

are all house-baked using his very own recipes, and their pancake and waffle batters are also Ross’s

creations and are always made from scratch. What also sets Skillets apart is their excellent service,

which exudes a passion to please. In fact, many of their 319 employees have work with Skillets

for 20 years. Skillets has regularly earned positive reviews in the media, as well as on social media

sites such as Yelp, Facebook, and Google.

       2.      To protect their business in the event that they suddenly had to suspend operations

for reasons outside of their control, and/or to prevent property damage, Plaintiffs purchased

insurance coverage from Colony, including Specialty Property Coverage through a Business

Income (and Extra Expense) Policy, as set forth in Colony’s Business Income (and Extra Expense)

Form (Form CP 00 30 06 07) (“Business Income Form”).

       3.      Colony’s Business Income Form provides “Business Income” coverage, which

promises to pay for loss due to the necessary suspension of operations following damage to

property up to the time that business operations are resumed.

       4.      Colony’s Business Income Form also provides “Civil Authority” coverage, which

promises to pay for actual loss of Business Income and necessary Extra Expense caused by the

action of a civil authority that prohibits access to the described premises.

       5.      Colony’s Business Income Form also provides “Extended Business Income”

coverage for additional loss of Business Income sustained after business operations are resumed

and until the earlier of either (a) business income returns to the previous level had no physical loss

or damage occurred, or (b) thirty days.

       6.      Colony’s Business Income Form also provides “Extra Expense” coverage, which

promises to pay the expense incurred to minimize the suspension of business and to continue

operations.
                                                  2
 Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 3 of 38 PageID# 628




       7.      Colony’s Business Income Form, under a section entitled “Duties in the Event of

Loss or Damage” mandates that Colony’s insured “must see that the following are done in the

event of loss or damage to Covered Property,” including, (i) “Give us prompt notice of the direct

physical loss or damage,” (ii) “Include a description of the property involved,” (iii) “As soon as

possible, give us a description of how, when and where the direct physical loss or damage

occurred,” and (iv) “Take all reasonable steps to protect the Covered Property from further

damage, and keep a record of your expenses necessary to protect the Covered Property, for

consideration in the settlement of the claim.”

       8.      Unlike many policies that provide Business Income (also referred to as “business

interruption”) coverage, Colony’s Business Income Form does not include, and is not subject to,

any exclusion for losses caused by viruses or communicable diseases.

       9.      Skillets was forced to suspend or reduce business at their restaurants due to

COVID-19 (a.k.a. the “coronavirus” or “SARS-CoV-2”) and the resultant Executive Orders issued

by the Governor of Florida mandating the closure of businesses like Skillets for on-site services,

as well as in order to take necessary steps to prevent further damage and minimize the suspension

of business and continued operations (the “Executive Orders”).

       10.     Due to COVID-19 and the Executive Orders, Skillets has suffered “direct physical

loss of or damage” to their properties—under the plain and ordinary meaning of that term—

because COVID-19 impaired their restaurants and made the restaurants unusable in the way that

they had been used before COVID-19.

       11.     The spread and presence of COVID-19 on property damages the property. It makes

it unsafe. It causes sickness. Because Skillets Restaurants are frequented by many people, COVID-

19 and SARS-CoV-2 were no doubt present at Skillets and infested property surfaces causing

physical loss or damage to covered property.
                                                 3
    Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 4 of 38 PageID# 629




        12.      Moreover, due to COVID-19, Plaintiffs’ nine Skillets properties have suffered

direct physical loss and damage under the plain meaning of those words. COVID-19 has impaired

Plaintiffs’ property by making it unusable in the way that it had been used before COVID-19.

        13.      Instead of being able to pack in patrons to their restaurants, from March 20 to May

3, 2020, Skillets could, at most, only serve takeout, which resulted in Skillets realizing only 10

percent of their usual business income. Starting on May 4, 2020, local and state authority

authorized businesses including Skillets to resume in-person dining to a limited number of

customers at any one time, provided that tables are spaced for six feet social distancing. Skillets

was allowed to reopen at 25 percent capacity on May 4, 2020, which was increased to 50 percent

capacity starting on May 18, 2020. For Skillets to do otherwise would not only violate state

executive orders and civil authorities, but it would also lead to the emergence or reemergence of

COVID-19 at the Skillets restaurants and in the community at large. Until COVID-19 was brought

even slightly under control, even such limited use as this was not possible.

        14.      The loss is “direct.” Skillets is not, for example, asking Colony to reimburse

Skillets after someone obtained a judgment against Skillets for getting them sick. Rather, Skillets

directly lost the functionality of their restaurant properties for business purposes due to COVID-

19 because of the outbreak and presence of the virus

        15.      The loss is “physical.” The physical space of Skillets’ restaurant properties is

unable to function in the manner in which it had previously functioned. The probability of illness

prevents the functioning of the physical space in the same way that, on a rainy day, an open roof

caused by a tornado would make the interior space of a business unusable.1 In addition, property


1
 It is important to note that Skillets is not seeking recovery for their loss of use. Rather, Skillets is seeking
coverage for its loss of business income. Here’s an example that drives home the difference between loss
of use and loss of business income claims: Some law firms have been unable to use their office space
because of COVID-19, but nevertheless, the law firms’ business income has increased and they have faced
no loss of business income. A claim by such a law firm for not being able to use its office space would be
                                                        4
 Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 5 of 38 PageID# 630




surfaces have been infested. People came into Skillets; people breathed the air; people’s respiration

sent COVID-19 infested droplets flying throughout the property and onto property surfaces.

        16.     The loss is a “loss.” Skillets has lost the use and function of physical space. While

its properties could once accommodate many, now they can physically only accommodate a

fraction of the number of customers.

        17.     Insurers around the country, like Colony, are now wanting federal and state judges

to interpret the words “direct physical loss of or damage,” but those words need no interpretation.

What insurers want is for courts to change the meaning of those terms—instead of just letting a

jury apply the facts of the case to these ordinary words and reach a verdict in the same way a jury

would reach a verdict if it were called upon to answer whether a person was injured or property

was damaged.

        18.     Colony has, on a widescale and uniform basis, refused to pay its insureds under its

Business Income, Civil Authority, Extended Business Income, Extra Expense, and Sue and Labor

coverages for losses suffered due to COVID-19, any executive orders by civil authorities that have

required the necessary suspension of business, and any efforts to prevent further property damage

or to minimize the suspension of business and continue operations. Indeed, Colony has advised

Plaintiffs that they cannot submit a claim under their Colony insurance policy because it has

“determined there is no coverage for the reported claim under the terms of the Policy.” See Exhibit

A.

                               II.     JURISDICTION AND VENUE

        19.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because




a “loss of use” claim. The law firm would have no loss of business income claim. Here, Skillets’ business
at its restaurants has decreased because of the impairment of its business space, and Skillets is seeking the
loss of business income under the business interruption coverage of its property insurance policy.
                                                      5
 Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 6 of 38 PageID# 631




Plaintiffs and Defendant are citizens of different states, and because (a) the Class consists of at

least 100 members, (b) the amount in controversy exceeds $5,000,000 exclusive of interest and

costs, and (c) no relevant exceptions apply to this claim.

       20.     Venue is proper in this District under 28 U.S.C. § 1391 because Defendant resides

in this district and a substantial portion of the acts and conduct giving rise to the claims occurred

within the District.

                                         III.    PARTIES

       21.     Plaintiff Skillets, LLC d/b/a Skillets Restaurant is a Florida limited liability

company with its principal places of business in Bonita Springs, Florida. Plaintiffs own and operate

two Skillets Restaurant locations in Southwest Florida.

       22.     Plaintiff Good Breakfast, LLC d/b/a Skillets Restaurant is a Florida limited liability

company with its principal places of business in Bonita Springs, Florida. Plaintiffs own and operate

seven Skillets Restaurant locations in Southwest Florida.

       23.     Plaintiff Skillets Holdings, LLC is a limited liability company with its principal

place of business in Bonita Springs, Florida. Plaintiff Skillets Holdings, LLC owns Plaintiff

Skillets, LLC and Plaintiff Good Breakfast, LLC.

       24.     Defendant Colony Insurance Co. is a corporation organized under the laws of the

State of Virginia, with its principal place of business in Richmond, Virginia. It is authorized to

write, sell, and issue insurance policies providing property and business income coverage in all 50

states, the District of Columbia, and the U.S. Virgin Islands. Colony may be served with process

through its registered agent, Corporation Service Company, 100 Shockoe Slip Fl 2, Richmond,

VA, 23219. At all times material hereto, Colony conducted and transacted business through the

selling and issuing of insurance policies within all 50 states, the District of Columbia, and the U.S.



                                                  6
 Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 7 of 38 PageID# 632




Virgin Islands, including, but not limited to, selling and issuing property and business coverage to

Skillets and the other class members.

                              IV.     FACTUAL BACKGROUND

A.     The Business Income Form Protecting Skillets

       25.     In return for the payment of a premium, Colony issued Policy No. 101 CP 0113119-

01 to Plaintiffs for a policy period of December 28, 2019 to December 28, 2020, including a

Business Income Form. Policy No. 101 CP 0113119-01 is attached hereto as Exhibit B.

Plaintiffsperformed all of their obligations under Policy No. 101 CP 0113119-01, including the

payment of premiums. The Covered Properties, with respect to the Business Income Form are:

               (i)     Skillets-Strand
                       5628 Strand Blvd.
                       Naples, FL 34110

               (ii)    Skillets-Venice
                       4115 Tamiami Trl. S.
                       Venice, FL 34293

               (iii)   Skillets-Fort Myers
                       13300 S. Cleveland Ave.
                       Fort Myers, FL 33907

               (iv)    Skillets-North Naples
                       5461 Airport-Pulling Rd. N.
                       Naples, FL 34109

               (v)     Skillets-University Village
                       10950 Eagle Village Dr. Unit 330-C
                       Fort Myers, FL 33913

               (vi)    Skillets-Parkshore
                       4170 Tamiami Trl. N.
                       Naples, FL 34103

               (vii)   Skillets-Bonita Springs
                       9174 Bonita Beach Road SE
                       Bonita Springs, FL 34135

               (viii) Skillets-Lely
                                                 7
 Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 8 of 38 PageID# 633




                       7711 Collier Blvd. Unit 101
                       Naples, FL 34114

               (ix)    Skillets-Pavilion
                       847 Vanderbilt Beach Road
                       Naples, FL 34108

       26.     In many parts of the world, property insurance is sold on a specific peril basis. Such

policies cover a risk of loss if that risk of loss is specifically listed (e.g., hurricane, earthquake,

H1N1, etc.). Most property policies sold in the United States, however, including those sold by

Colony, are all-risk property damage policies. These types of policies cover all risks of loss except

for risks that are expressly and specifically excluded. Pursuant to Skillets’ Business Income

coverage, under a form (No. CP 10 30 06 07) entitled “Causes of Loss – Special Form,” Colony

agreed to cover and pay for all “direct physical loss” “unless the loss” was “excluded” or “limited”

by the Causes of Loss – Special Form.

       27.     In the Causes of Loss – Special Form, Colony did not exclude or limit coverage for

losses from viruses and/or pandemics.

       28.     Losses due to COVID-19 are a Covered Cause of Loss under the Colony Causes of

Loss – Special Form and the Business Income Form.

       29.     In the Business Income Form, Colony agreed to pay for its insureds’ actual loss of

Business Income sustained due to the necessary “suspension of [their] ‘operations’” during the

“period of restoration” caused by direct physical loss or damage.”

       30.     “Business Income” under the policy means the “Net Income (Net Profit or Loss

before income taxes) that would have been earned or incurred” and “[c]ontinuing normal operating

expenses incurred, including payroll.”

       31.     Plaintiffs and the other Class members’ Covered Property suffered direct physical

loss or damage. Due to COVID-19, their Covered Property has become unsafe, and thus does not

                                                  8
 Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 9 of 38 PageID# 634




function, for its intended purpose. Their Covered Properties’ business functions have been

impaired. If they were to conduct business as usual, the COVID-19 disease and virus would spread

among customers, staff and people they contact; many people would get sick; several would

require hospitalization; and some would likely die. This is not a non-physical or remote loss such

as one occasioned by a breach of contract, loss of a market, or the imposition of a governmental

penalty.

       32.     The presence of virus or disease, as happened here by the very nature of a

pandemic’s effect on places where people congregate, can constitute physical damage to property,

as the insurance industry has recognized since at least 2006. When preparing so-called “virus”

exclusions to be placed in some policies, but not others, the insurance industry drafting arm, ISO,

circulated a statement to state insurance regulators that included the following:

       Disease-causing agents may render a product impure (change its quality or
       substance), or enable the spread of disease by their presence on interior building
       surfaces or the surfaces of personal property. When disease-causing viral or
       bacterial contamination occurs, potential claims involve the cost of replacement of
       property (for example, the milk), cost of decontamination (for example, interior
       building surfaces), and business interruption (time element) losses. Although
       building and personal property could arguably become contaminated (often
       temporarily) by such viruses and bacteria, the nature of the property itself would
       have a bearing on whether there is actual property damage. An allegation of
       property damage may be a point of disagreement in a particular case.

       33.     Colony’s Business Income Form also provides “Civil Authority” coverage, which

promises to pay its insureds “for the actual loss of Business Income [they] sustain and necessary

Extra Expense caused by action of civil authority that prohibits access to the described premises

that prohibits access to the described premises . . . as a result of the damage, and . . . taken in

response to dangerous physical conditions resulting from the damage or continuation of the

Covered Cause of Loss that caused the damage.”




                                                 9
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 10 of 38 PageID# 635




       34.     COVID-19 caused physical damage to property at and near Plaintiffs’ Covered

Property and the Covered Property of the other Class Members in the same manner described

above that it did with Plaintiffs’ Covered Property.

       35.     In the Business Income Form, Colony also agreed to pay necessary Extra Expense

that its insureds incur during the “period of restoration” that the insureds would not have incurred

if there had been no direct physical loss or damage to the described premises. “Extra Expense”

means expenses necessary expenses [its insureds] incur during the period of restoration that [they]

would not have incurred if there had been no direct physical loss or damage to property caused by

or resulting from a Covered Cause of Loss.”

       36.     Colony’s Business Income Form also provides “Extended Business Income”

coverage for additional loss of Business Income sustained after business “operations are resumed”

and until the earlier of either (a) the date that business operations are restored to “the level which

would generate the business income amount that would have existed if no direct physical loss or

damage had occurred,” or (b) thirty days.

       37.     Colony’s Business Income Form, under a section entitled “Duties in the Event of

Loss or Damage” mandates that Colony’s insured “must see that the following are done in the

event of loss or damage to Covered Property,” including, (i) “Give us prompt notice of the direct

physical loss or damage,” (ii) “Include a description of the property involved,” (iii) “As soon as

possible, give us a description of how, when and where the direct physical loss or damage

occurred,” and (iv) “Take all reasonable step to protect the Covered Property from further damage,

and keep a record of your expenses necessary to protect the Covered Property, for consideration

in the settlement of the claim.” This type of coverage has historically been known as “sue and

labor” coverage or a “sue and labor” provision, and property policies have long provided coverage

for these types of expenses.
                                                 10
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 11 of 38 PageID# 636




          38.    Losses caused by COVID-19 and the related orders issued by local, state, and

federal authorities triggered the Business Income, Extra Expense, Civil Authority, Extended

Business Income, and Sue and Labor provisions of the Colony policy.

          39.    Indeed, many governmental bodies specifically found that COVID-19 causes

property damage when issuing stay at home orders. See N.Y.C. Emergency Exec. Order No. 100,

at 2 (Mar. 16, 2020)2 (emphasizing the virulence of COVID-19 and that it “physically is causing

property loss and damage”); N.Y.C. Emergency Exec. Order No. 103 at 1 (March 25, 2020)3

(recognizing the “actions taken to prevent such spread [of COVID-19] have led to property loss

and damage”); Broward Cty. Fla. Administrator’s Emergency Order No. 20-01, at 2 (Mar. 22,

2020)4 (noting that COVID-19 “constitutes a clear and present threat to the lives, health, welfare,

and safety of the people of Broward County”); Harris Cty. Tex. Office of Homeland Security &

Emergency Mgmt., Order of Cty. J. Lina Hidalgo, at 2 (Mar. 24, 2020)5 (emphasizing that the

COVID-19 virus can cause “property loss or damage” due to its contagious nature and

transmission through “person-to-person contact, especially in group settings”); Napa Cty. Cal.

Health & Human Service Agency, Order of the Napa Cty. Health Officer (Mar. 18, 2020)6 (issuing

restrictions based on evidence of the spread of COVID-19 within the Bay Area and Napa County

“and the physical damage to property caused by the virus”); City of Key West Fla. State of Local

Emergency Directive 2020-03, at 2 (Mar. 21, 2020)7 (COVID-19 is “causing property damage due



2
    https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf
3
  https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-103.pdf. Last accessed
October 16, 2020.
4
  https://www.broward.org/CoronaVirus/Documents/BerthaHenryExecutiveOrder20-01.pdf. Last accessed
October 16, 2020.
5
  https://www.taa.org/wp-content/uploads/2020/03/03-24-20-Stay-Home-Work-Safe-Order_Harris-
County.pdf. Last accessed October 16, 2020.
6
  https://www.countyofnapa.org/DocumentCenter/View/16687/3-18-2020-Shelter-at-Home-Order
7
  https://www.cityofkeywest-fl.gov/egov/documents/1584822002_20507.pdf. Last accessed October 16,
2020.
                                                  11
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 12 of 38 PageID# 637




to its proclivity to attach to surfaces for prolonged periods of time”); City of Oakland Park Fla.

Local Public Emergency Action Directive, at 2 (Mar. 19, 2020)8 (COVID-19 is “physically

causing property damage”); Panama City Fla. Resolution No. 20200318.1 (Mar. 18, 2020)9 (stating

that the resolution is necessary because of COVID-19’s propensity to spread person to person and

because the “virus physically is causing property damage”); Exec. Order of the Hillsborough Cty.

Fla. Emergency Policy Group, at 2 (Mar. 27, 2020)10 (in addition to COVID-19’s creation of a

“dangerous physical condition,” it also creates “property or business income loss and damage in

certain circumstances”); Colorado Dep’t of Pub. Health & Env’t, Updated Public Health Order

No. 20-24, at 1 (Mar. 26, 2020)11 (emphasizing the danger of “property loss, contamination, and

damage” due to COVID-19’s “propensity to attach to surfaces for prolonged periods of time”);

Sixth Supp. to San Francisco Mayoral Proclamation Declaring the Existence of a Local

Emergency, 26 (Mar. 27, 2020)12 (“This order and the previous orders issued during this

emergency have all been issued … also because the virus physically is causing property loss or

damage due to its proclivity to attach to surfaces for prolonged periods of time”); and City of

Durham NC, Second Amendment to Declaration of State of Emergency, at 8 (effective Mar. 26,

2020)13 (prohibiting entities that provide food services from allowing food to be eaten at the site




8
  https://oaklandparkfl.gov/DocumentCenter/View/8408/Local-Public-Emergency-Action-Directive-19-
March-2020-PDF. Last accessed October 16, 2020.
9
  https://www.pcgov.org/AgendaCenter/ViewFile/Item/5711?fileID=16604. Last accessed October 16,
2020.
10
   https://www.hillsboroughcounty.org/library/hillsborough/mediacenter/documents/administrator/epg/
saferathomeorder.pdf. Last accessed October 16, 2020.
11
   https://www.pueblo.us/DocumentCenter/View/26395/Updated-Public-Health-Order---032620. Last
accessed October 16, 2020.
12
   https://sfgov.org/sunshine/sites/default/files/sotf_061020_item3.pdf. Last accessed October 16, 2020.
13
   https://durhamnc.gov/DocumentCenter/View/30043/City-of-Durham-Mayor-Emergency-Dec-Second-
Amdmt-3-25-20_FINAL. Last accessed October 16, 2020.
                                                       12
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 13 of 38 PageID# 638




where it is provided “due to the virus’s propensity to physically impact surfaces and personal

property”).

B.      The Covered Cause of Loss

       40.     The threat of and presence of COVID-19 with respect to other property has caused

civil authorities throughout the country, including civil authorities with jurisdiction over Plaintiffs’

business, to issue orders requiring the suspension of business at a wide range of establishments

(the “Closure Orders”).

       1.      The COVID-19 Pandemic

       41.     According to the CDC, “COVID-19 is caused by a coronavirus called SARS-CoV-

2. Coronaviruses are a large family of viruses that are common in people and [many] different

species of animals, including camels, cattle, cats, and bats. Rarely, animal coronaviruses can infect

people and then spread between people.”14 “The virus that causes COVID-19 is thought to spread

mainly from person to person, mainly through respiratory droplets produced when an infected

person coughs or sneezes. These droplets can land in the mouths or noses of people who are nearby

or possibly be inhaled into the lungs. Spread is more likely when people are in close contact with

one another (within about 6 feet).”15

       42.     “It may be possible that a person can get COVID-19 by touching a surface or object

that has the virus on it and then touching their own mouth, nose, or possibly their eyes.”16 A

scientific study investigating the stability of COVID-19 in different environmental conditions

found that, following COVID-19 contamination, the virus could be detected hours later for tissues




14
   https://www.cdc.gov/coronavirus/2019-ncov/faq.html#Coronavirus-Disease-2019-Basics. Last accessed
October 16, 2020.
15
   Id.
16
   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html. Last
accessed October 16, 2020.
                                                 13
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 14 of 38 PageID# 639




and paper, days later for wood, cloth and glass, or even a week later for stainless steel and plastic.17

All of those materials are present at Skillets Restaurants.

        2.      The Florida Closure Orders

        43.     On March 1, 2020, Florida Governor Ron DeSantis issued Executive Order 20-51,

which directed the Florida Department of Health to issue a Public Health Emergency.

        44.     Also on March 1, 2020, the Florida Surgeon General and State Health Officer

declared that a Public Health Emergency exists in the State of Florida as a result of COVID-19.

        45.     On March 9, 2020, Governor DeSantis issued Executive Order 20-52 declaring a

state of emergency for the entire State of Florida as a result of COVID-19.

        46.     On March 17, 2020, Governor DeSantis issued Executive Order 20-68 restricting

bars, pubs, and nightclubs from selling alcohol and ordered every restaurant to limit its occupancy

to 50 percent of its current building occupancy and abide by the CDC's "social distancing"

guidelines.

        47.     On March 20, 2020, Governor DeSantis issued Executive Order 20-71, which

closed all gyms and ordered all restaurants and bars to suspend on-premises food and alcohol

consumption for customers, while allowing such establishments to only provide delivery or take-

out services.

        48.     On April 1, 2020, Governor DeSantis issued a statewide stay at home order through

Executive Orders 20-91 and 20-92, which closed all gyms and ordered all restaurants and bars to

suspend on-premises food and alcohol consumption for customers, while allowing such

establishments to only provide delivery or take-out services.




17
  See Alex W.H. Chin, et al., “Stability of SARS-CoV-2 in different environmental conditions,” The
Lancet Microbe (April 2, 2020), available at https://doi.org/10.1016/S2666-5247(20)30003-3.
                                                     14
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 15 of 38 PageID# 640




       49.     On April 29, 2020, Governor DeSantis issued Executive Order 20-112 commencing

the initial Phase l of Florida's reopening plan, which, effective as of May 4, 2020, allowed

restaurants to reopen for in-person dining at 25 percent capacity.

       50.     On May 15, 2020, Governor DeSantis issued Executive Order 20-123 initiating the

full Phase l of Florida's reopening plan, which, effective as of May 18, 2020, allowed restaurants

to increase their indoor dining capacity to 50 percent and permitting outdoor seating with

appropriate social distancing.

       51.     On June 5, 2020, Governor DeSantis issued Executive Order 20-139, extending

Executive Order 20-123, mandating restaurants operate at 50% of their indoor capacity and

permitting outdoor seating only with appropriate social distancing.

       3.      The Impact of COVID-19 and the Closure Orders

       52.     The threat and presence of COVID-19 caused “direct physical loss of or damage

to” each “Covered Property” under the Plaintiffs’ and Class Members’ policies, by: (i) impairing

the function of, infesting, causing loss and damaging the Covered Property; (ii) denying use of and

damaging the Covered Property; (iii) structurally altering the air, surface, and the character of the

Covered Property and thus requiring physical repair and/or alterations to the Covered Property;

and/or (iv) causing necessary suspension of operations during a period of restoration.

       53.     At least 41 of Plaintiffs’ employees across their nine locations tested positive for

COVID-19.

       54.     Because of the threat, spread, and/or presence of COVID-19, the Plaintiffs’

physical properties are altered and damaged and have become unsafe, necessitating repairs such

as the use of traffic barriers, signs, and table tents, as well as the implementation of advanced

sterilization and other protective measures.



                                                 15
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 16 of 38 PageID# 641




        55.      In addition, the functional space in the building has been structurally altered and

diminished by the threat, spread, and/or presence of COVID-19. For example, the dining rooms

have lost their normal functionality and their space has been diminished.

        56.      The Closure Orders, including the issuance of Florida Executive Order Nos. 20-51,

20-52, 20-68, 20-71, 20-91, 20-92, 20-112, 20-123 and 20-139, prohibited access to Plaintiffs’ and

the other Class Members’ Covered Property, and the area immediately surrounding Covered

Property, in response to dangerous physical conditions described above resulting from a Covered

Cause of Loss.

        57.      As a result of the presence of COVID-19 and the Closure Orders, Plaintiffs and the

other Class members lost Business Income and incurred Extra Expense.

        58.      On June 22, 2020 and July 13, 2020, Skillets attempted to submit a claim to Colony

under Plaintiffs’ policy.

        59.      On July 17, 2020, Colony advised Plaintiffs that they cannot submit a claim under

their Colony insurance policy because Colony “determined there is no coverage for the reported

claim under the terms of the Policy.” See Exhibit A.

        60.      Colony has, on a widescale basis with many if not all of its insureds, refused to

provide Business Income, Extra Expense, Civil Authority, Extended Business Income, or Sue and

Labor coverage due to COVID-19 and the resultant executive orders by civil authorities that have

mandated the suspension of business.

                            V.      CLASS ACTION ALLEGATIONS

        61.      Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

situated.

        62.      Plaintiffs seek to represent nationwide classes defined as:
                                                   16
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 17 of 38 PageID# 642




           All persons and entities that: (a) had Business Income coverage
            under a property insurance policy issued by Colony; (b) suffered a
            suspension of business related to COVID-19, at the premises
            covered by their Colony property insurance policy; (c) made, or
            attempted to make, a claim under their property insurance policy
            issued by Colony; and (d) were denied Business Income coverage,
            or otherwise told no covered loss existed, by Colony for the
            suspension of business resulting from the presence or threat of
            COVID-19 (the “Business Income Breach Class”).

           All persons and entities that: (a) had Civil Authority coverage under
            a property insurance policy issued by Colony; (b) suffered loss of
            Business Income and/or Extra Expense caused by action of a civil
            authority; (c) made, or attempted to make, a claim under their
            property insurance policy issued by Colony; and (d) were denied
            Civil Authority coverage, or otherwise told that no covered loss
            existed, by Colony for the loss of Business Income and/or Extra
            Expense caused by a Closure Order (the “Civil Authority Breach
            Class”).

           All persons and entities that: (a) had Extra Expense coverage under
            a property insurance policy issued by Colony; (b) sought to
            minimize the suspension of business in connection with COVID-19
            at the premises covered by their Colony property insurance policy;
            (c) made, or attempted to make, a claim under their property
            insurance policy issued by Colony; and (d) were denied Extra
            Expense coverage, or otherwise told that no covered loss existed, by
            Colony despite their efforts to minimize the suspension of business
            caused by COVID-19 (the “Extra Expense Breach Class”).

           All persons and entities that: (a) had Extended Business Income
            coverage under a property insurance policy issued by Colony; (b)
            suffered a suspension of business, caused by COVID-19, at the
            premises covered by their Colony property insurance policy; (c)
            made, or attempted to make, a claim under their property insurance
            policy issued by Colony; and (d) were denied Extended Business
            Income coverage, or otherwise told that no covered loss existed, by
            Colony for the suspension of business caused by COVID-19 (the
            “Extended Business Income Breach Class”).

           All persons and entities that: (a) had a Sue and Labor provision
            under a property insurance policy issued by Colony; (b) sought to
            prevent property damage caused by COVID-19 by suspending or
            reducing business operations, at the premises covered by their
            Colony property insurance policy; (c) made, or attempted to make,
            a claim under their property insurance policy issued by Colony; and
            (d) were denied Sue and Labor coverage, or otherwise told that no
                                             17
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 18 of 38 PageID# 643




                covered loss existed, by Colony in connection with the suspension
                of business caused by COVID-19 (the “Sue and Labor Breach
                Class”).

        63.     Plaintiffs also seek to represent nationwide classes defined as:

               All persons and entities with Business Income coverage under a
                property insurance policy and/or Business Income Policy issued by
                Colony that suffered a suspension of business due to COVID-19 at
                the premises covered by the business income coverage (the
                “Business Income Declaratory Judgment Class”).

               All persons and entities with Civil Authority coverage under a
                property insurance policy and/or Businessowner’s Protector Policy
                issued by Colony that suffered loss of Business Income and/or Extra
                Expense caused by a Closure Order (the “Civil Authority
                Declaratory Judgment Class”).

               All persons and entities with Extra Expense coverage under a
                property insurance policy and/or Businessowner’s Protector Policy
                issued by Colony that sought to minimize the suspension of business
                in connection with COVID-19 at the premises covered by their
                Colony property insurance policy (the “Extra Expense Declaratory
                Judgment Class”).

               All persons and entities with Extended Business Income coverage
                under a property insurance policy issued by Colony that suffered a
                suspension of business, caused by COVID-19, at the premises
                covered by their Colony property insurance policy (the “Extended
                Business Income Declaratory Judgment Class”

               All persons and entities with a Sue and Labor provision under a
                property insurance policy and/or Businessowner’s Protector Policy
                issued by Colony that sought to prevent property damage caused by
                COVID-19 by suspending or reducing business operations at the
                premises covered by their Colony property insurance policy (the
                “Sue and Labor Declaratory Judgment Class”).

        64.     Excluded from each defined Class is Defendant and any of its members, affiliates,

parents, subsidiaries, officers, directors, employees, successors, or assigns; governmental entities;

and the Court staff assigned to this case and their immediate family members. Plaintiffs reserve

the right to modify or amend each of the Class definitions, as appropriate, during the course of this

litigation.
                                                 18
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 19 of 38 PageID# 644




       65.      This action has been brought and may properly be maintained on behalf of each

Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

       66.      Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

defined Class are so numerous that individual joinder of all Class members is impracticable. While

Plaintiffs are informed and believe that there are thousands of members of each Class, the precise

number of Class members is unknown to Plaintiffs, but may be ascertained from Defendant’s

books and records. Class members may be notified of the pendency of this action by recognized,

Court-approved notice dissemination methods, which may include U.S. Mail, electronic mail,

internet postings, and/or published notice.

       67.      Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class members, including, without limitation:

             a. Colony issued all-risk policies to the members of the Class in exchange for

                payment of premiums by the Class members;

             b. whether the Class suffered a covered loss based on the common policies issued to

                members of the Class;

             c. whether Colony wrongfully denied all claims based on COVID-19;

             d. whether Colony’s Business Income coverage applies to a suspension of business

                caused by COVID-19;

             e. whether Colony’s Civil Authority coverage applies to a loss of Business Income

                caused by the orders of state governors requiring the suspension of business as a

                result of COVID-19;

             f. whether Colony’s Extra Expense coverage applies to efforts to minimize a loss

                caused by COVID-19;
                                                 19
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 20 of 38 PageID# 645




             g. whether Colony’s Sue and Labor provision applies to require Colony to pay for

                 efforts to reduce damage caused by COVID-19;

             h. whether Colony has breached its contracts of insurance through a blanket denial

                 of all claims based on business interruption, income loss or closures related to

                 COVID-19 and the related closures; and

             i. whether Plaintiffs and the Class are entitled to an award of reasonable attorney

                 fees, interest and costs.

       68.       Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the other Class members’ claims because Plaintiffs and the other Class members are all

similarly affected by Defendant’s refusal to pay under its Business Income, Civil Authority, Extra

Expense, Extended Business Income, and Sue and Labor coverages. Plaintiffs’ claims are based

upon the same legal theories as those of the other Class members. Plaintiffs and the other Class

members sustained damages as a direct and proximate result of the same wrongful practices in

which Defendant engaged.

       69.       Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate Class representatives because their interests do not conflict with the

interests of the other Class members who it seeks to represent; Plaintiffs have retained counsel

competent and experienced in complex class action litigation, including successfully litigating

class action cases similar to this one, where insurers breached contracts with insureds by failing to

pay the amounts owed under their policies; and Plaintiffs intend to prosecute this action vigorously.

The interests of the above-defined Classes will be fairly and adequately protected by Plaintiffs and

their counsel.

       70.       Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiffs seek class-
                                                  20
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 21 of 38 PageID# 646




wide adjudication as to the interpretation, and resultant scope, of Defendant’s Business Income,

Civil Authority, Extra Expense, Extended Business Income, and Sue and Labor coverages. The

prosecution of separate actions by individual members of the Classes would create an immediate

risk of inconsistent or varying adjudications that would establish incompatible standards of

conduct for the Defendant. Moreover, the adjudications sought by Plaintiffs could, as a practical

matter, substantially impair or impede the ability of other Class members, who are not parties to

this action, to protect their interests.

        71.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendant acted or refused to act on grounds generally applicable to Plaintiffs and the other Class

members, thereby making appropriate final injunctive relief and declaratory relief, as described

below, with respect to the Class members.

        72.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.

                                   VI.     CLAIMS FOR RELIEF

                                        COUNT I
              BREACH OF CONTRACT -- BUSINESS INCOME COVERAGE
               (Claim Brought on Behalf of the Business Income Breach Class)

        73.     Plaintiffs repeat, reallege, and incorporate by reference the allegations set forth in

paragraphs 1-71 as if fully set forth herein.



                                                 21
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 22 of 38 PageID# 647




       74.       Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Breach Class.

       75.       Plaintiffs’ Colony policy, as well as those of the other Business Income Breach

Class members, are contracts under which Colony was paid premiums in exchange for its promise

to pay Plaintiffs’ and the other Business Income Breach Class Members’ losses for claims covered

by the policy.

       76.       In the Business Income Form, Colony agreed to pay for its insureds’ actual loss of

Business Income sustained due to the necessary “suspension of [their] ‘operations’” during the

“period of restoration” caused by direct physical loss or damage.”

       77.       “Business Income” under the policy means the “Net Income (Net Profit or Loss

before income taxes) that would have been earned or incurred” and “[c]ontinuing normal operating

expenses incurred, including payroll.”

       78.       COVID-19 caused direct physical loss and damage to Plaintiffs’ and the other

Business Income Breach Class Members’ Covered Properties, requiring suspension of operations

at the Covered Properties. Losses caused by COVID-19 thus triggered the Business Income

provision of Plaintiffs’ and the other Business Income Breach Class Members’ Colony policies.

       79.       Plaintiffs and the other Business Income Breach Class Members have complied

with all applicable provisions of their policies and/or those provisions have been waived by Colony

or Colony is estopped from asserting them, and yet Colony has abrogated its insurance coverage

obligations pursuant to the Policies’ clear and unambiguous terms.

       80.       By denying coverage for any Business Income losses incurred by Plaintiffs and the

other Business Income Breach Class Members in connection with the COVID-19 pandemic,

Colony has breached its coverage obligations under the Policies.



                                                 22
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 23 of 38 PageID# 648




       81.     As a result of Colony’s breaches of the Policies, Plaintiffs and the other Business

Income Breach Class Members have sustained substantial damages for which Colony is liable, in

an amount to be established at trial.

                                       COUNT II
              BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
               (Claim Brought on Behalf of the Civil Authority Breach Class)

       82.     Plaintiffs repeat, reallege, and incorporate by reference the allegations set forth in

paragraphs 1-71 as if fully set forth herein.

       83.     Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Breach Class.

       84.     Plaintiffs’ Colony policy, as well as those of the other Civil Authority Breach Class

Members, are contracts under which Colony was paid premiums in exchange for its promise to

pay Plaintiffs’ and the other Civil Authority Breach Class Members’ losses for claims covered by

the policy.

       85.     Colony’s Business Income Form also provides “Civil Authority” coverage, which

promises to pay its insureds “for the actual loss of Business Income [they] sustain and necessary

Extra Expense caused by action of civil authority that prohibits access to the described premises .

. . as a result of the damage, and . . . taken in response to dangerous physical conditions resulting

from the damage or continuation of the Covered Cause of Loss that caused the damage.”

       86.     The Closure Orders triggered the Civil Authority provision under Plaintiffs’ and

the other members of the Civil Authority Breach Class’s Colony policies.

       87.     Plaintiffs and the other members of the Civil Authority Breach Class have complied

with all applicable provisions of the Policies and/or those provisions have been waived by Colony

or Colony is estopped from asserting them, and yet Colony has abrogated its insurance coverage

obligations pursuant to the Policies’ clear and unambiguous terms.
                                                 23
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 24 of 38 PageID# 649




       88.     By denying coverage for any business losses incurred by Plaintiffs and other

members of the Civil Authority Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, Colony has breached its coverage obligations under the Policies.

       89.     As a result of Colony’s breaches of the Policies, Plaintiffs and the other members

of the Civil Authority Breach Class have sustained substantial damages for which Colony is liable,

in an amount to be established at trial.




                                               24
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 25 of 38 PageID# 650




                                       COUNT III
               BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
                (Claim Brought on Behalf of the Extra Expense Breach Class)

       90.     Plaintiffs repeat, reallege, and incorporate by reference the allegations set forth in

paragraphs 1-71 as if fully set forth herein.

       91.     Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Breach Class.

       92.     Plaintiffs’ Colony policy, as well as those of the other Extra Expense Breach Class

Members, are contracts under which Colony was paid premiums in exchange for its promise to

pay Plaintiffs’ and the other Extra Expense Breach Class Members’ losses for claims covered by

the policy.

       93.     In the Business Income Form, Colony also agreed to pay necessary Extra Expense

that its insureds incur during the “period of restoration” that the insureds would not have incurred

if there had been no direct physical loss or damage to the described premises. “Extra Expense”

means expenses necessary expenses [its insureds] incur during the period of restoration that [they]

would not have incurred if there had been no direct physical loss or damage to property caused by

or resulting from a Covered Cause of Loss.”

       94.     Due to COVID-19 and the Closure Orders, Plaintiffs and the other members of the

Extra Expense Breach Class incurred Extra Expense at Covered Property

       95.     Plaintiffs and the other members of the Extra Expense Breach Class have complied

with all applicable provisions of the Policies and/or those provisions have been waived by Colony

or Colony is estopped from asserting them, and yet Colony has abrogated its insurance coverage

obligations pursuant to the Policies’ clear and unambiguous terms.




                                                25
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 26 of 38 PageID# 651




       96.     By denying coverage for any business losses incurred by Plaintiffs and the other

members of the Extra Expense Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, Colony has breached its coverage obligations under the Policies.

       97.     As a result of Colony’s breaches of the Policies, Plaintiffs and the other members

of the Extra Expense Breach Class have sustained substantial damages for which Colony is liable,

in an amount to be established at trial.

                                      COUNT IV
      BREACH OF CONTRACT – EXTENDED BUSINESS INCOME COVERAGE
        (Claim Brought on Behalf of the Extended Business Income Breach Class)

       98.     Plaintiffs repeat, reallege, and incorporate by reference the allegations set forth in

paragraphs 1-71 as if fully set forth herein.

       99.     Plaintiffs bring this Count individually and on behalf of the other members of the

Extended Business Income Breach Class.

       100.    Plaintiffs’ Colony policy, as well as those of the other Extended Business Income

Breach Class Members, are contracts under which Colony was paid premiums in exchange for its

promise to pay Plaintiffs’ and the other Extended Business Income Breach Class Members’ losses

for claims covered by the policy.

       101.    Colony’s Business Income Form also provides “Extended Business Income”

coverage for additional loss of Business Income sustained after business “operations are resumed”

and until the earlier of either (a) the date that business operations are restored to “the level which

would generate the business income amount that would have existed if no direct physical loss or

damage had occurred,” or (b) thirty days.

       102.    The Closure Orders resulting from the COVID-19 pandemic physically prevented

ingress or egress to Plaintiffs’ and the Class Members’ described premises due to direct loss or



                                                 26
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 27 of 38 PageID# 652




damage to property, other than at the described premises, caused by or resulting from a Covered

Cause of Loss.

       103.      Plaintiffs and the other members of the Extended Business Income Breach Class

have complied with all applicable provisions of the Policies and/or those provisions have been

waived by Colony or Colony is estopped from asserting them, and yet Colony has abrogated its

insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms.

       104.      By denying coverage for any business losses incurred by Plaintiffs and other

members of the Extended Business Income Breach Class in connection with the Closure Orders

and the COVID-19 pandemic, Colony has breached its coverage obligations under the Policies.

       105.      As a result of Colony’s breaches of the Policies, Plaintiffs and the other members

of the Extended Business Income Breach Class have sustained substantial damages for which

Colony is liable, in an amount to be established at trial.

                                         COUNT V
                 BREACH OF CONTRACT – SUE AND LABOR COVERAGE
                 (Claim Brought on Behalf of the Sue and Labor Breach Class)

       106.      Plaintiffs repeat, reallege, and incorporate by reference the allegations set forth in

paragraphs 1-71 as if fully set forth herein.

       107.      Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Breach Class.

       108.      Plaintiffs’ Colony policies, as well as those of the other Sue and Labor Breach Class

Members, are contracts under which Colony was paid premiums in exchange for its promise to

pay Plaintiffs’ and the other Sue and Labor Breach Class Members’ losses for claims covered by

the policy.




                                                  27
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 28 of 38 PageID# 653




       109.    In the Business Income Form, Colony agreed to give due consideration in

settlement of a claim to expenses incurred in taking all reasonable steps to protect Covered

Property from further damage.

       110.    In complying with the Closure Orders and otherwise suspending or limiting

operations, Plaintiffs and other members of the Sue and Labor Breach Class incurred expenses in

connection with reasonable steps to protect Covered Property.

       111.    Plaintiffs and the other members of the Sue and Labor Breach Class have complied

with all applicable provisions of the Policies and/or those provisions have been waived by Colony

or Colony is estopped from asserting them, and yet Colony has abrogated its insurance coverage

obligations pursuant to the Policies’ clear and unambiguous terms.

       112.    By denying coverage for any Sue and Labor expenses incurred by Plaintiffs and the

other members of the Sue and Labor Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, Colony has breached its coverage obligations under the Policies.

       113.    As a result of Colony’s breaches of the Policies, Plaintiffs and the other members

of the Sue and Labor Breach Class have sustained substantial damages for which Colony is liable,

in an amount to be established at trial.

                                       COUNT VI
          DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
      (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)

       114.    Plaintiffs repeat, reallege, and incorporate by reference the allegations set forth in

paragraphs 1-71 as if fully set forth herein.

       115.    Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Declaratory Judgment Class.

       116.    Plaintiffs’ Colony policy, as well as those of the other Business Income Declaratory

Judgment Class Members, are contracts under which Colony was paid premiums in exchange for
                                                28
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 29 of 38 PageID# 654




its promise to pay Plaintiffs’ and the other Business Income Declaratory Judgment Class members’

losses for claims covered by the Policy.

        117.   Plaintiffs and the other Business Income Declaratory Judgment Class members

have complied with all applicable provisions of the Policies and/or those provisions have been

waived by Colony or Colony is estopped from asserting them, and yet Colony has abrogated its

insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiffs and Class Members are

entitled.

        118.   Colony has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

        119.   An actual case or controversy exists regarding Plaintiffs’ and the other Business

Income Declaratory Judgment Class Members’ rights and Colony’s obligations under the Policies

to reimburse Plaintiffs and Class Members for the full amount of Business Income losses incurred

by Plaintiffs and the other Business Income Declaratory Judgment Class Members in connection

with the suspension of their businesses stemming from the COVID-19 pandemic.

        120.   Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Business Income Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

  i.    Plaintiffs’ and the other Business Income Declaratory Judgment Class Members’
        Business Income losses incurred in connection with the Closure Orders and the
        necessary interruption of their businesses stemming from the COVID-19 pandemic
        are insured losses under their Policies; and

 ii.    Colony is obligated to pay Plaintiffs and the other Business Income Declaratory
        Judgment Class Members for the full amount of the Business Income losses
        incurred and to be incurred in connection with the Closure Orders during the period
        of restoration and the necessary interruption of their businesses stemming from the
        COVID-19 pandemic.

                                                29
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 30 of 38 PageID# 655




                                       COUNT VII
          DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
       (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)

       121.    Plaintiffs repeat, reallege, and incorporate by reference the allegations set forth in

paragraphs 1-71 as if fully set forth herein.

       122.    Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

       123.    Plaintiffs’ Colony policy, as well as those of the other Civil Authority Declaratory

Judgment Class Members, are contracts under which Colony was paid premiums in exchange for

its promise to pay Plaintiffs’ and the other Civil Authority Declaratory Judgment Class members’

losses for claims covered by the Policy.

       124.    Plaintiffs and the other Civil Authority Declaratory Judgment Class members have

complied with all applicable provisions of the Policies and/or those provisions have been waived

by Colony or Colony is estopped from asserting them, and yet Colony has abrogated its insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and Class Members are entitled.

       125.    Colony has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

       126.    An actual case or controversy exists regarding Plaintiffs’ and the other Civil

Authority Declaratory Judgment Class Members’ rights and Colony’s obligations under the

Policies to reimburse Plaintiffs and the other Civil Authority Declaratory Judgment Class

Members for the full amount of covered Civil Authority losses incurred by Plaintiffs and the other

Civil Authority Declaratory Judgment Class Members in connection with Closure Orders and the

necessary interruption of their businesses stemming from the COVID-19 pandemic.
                                                30
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 31 of 38 PageID# 656




       127.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Civil Authority Declaratory

Judgment Class Members seek a declaratory judgment from this

Court declaring the following:

  i.   Plaintiffs’ and the other Civil Authority Declaratory Judgment Class Members’
       Civil Authority losses incurred in connection with the Closure Orders and the
       necessary interruption of their businesses stemming from the COVID-19 pandemic
       are insured losses under their Policies; and

 ii.   Colony is obligated to pay Plaintiffs and the other Civil Authority Declaratory
       Judgment Class members the full amount of the Civil Authority losses incurred and
       to be incurred in connection with the covered losses related to the Closure Orders
       and the necessary interruption of their businesses stemming from the COVID-19
       pandemic.

                                      COUNT VIII
           DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
       (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)

       128.    Plaintiffs repeat, reallege, and incorporates by reference the allegations set forth in

paragraphs 1-69 as if fully set forth herein.

       129.    Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Declaratory Judgment Class.

       130.    Plaintiffs’ Colony policy, as well as those of the other Extra Expense Declaratory

Judgment Class Members, are contracts under which Colony was paid premiums in exchange for

its promise to pay Plaintiffs’ and the other Extra Expense Declaratory Judgment Class Members’

losses for claims covered by the Policy.

       131.    Plaintiffs and the other Extra Expense Declaratory Judgment Class members have

complied with all applicable provisions of the Policies and/or those provisions have been waived

by Colony or Colony is estopped from asserting them, and yet Colony has abrogated its insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and Class Members are entitled.

                                                 31
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 32 of 38 PageID# 657




       132.    Colony has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

       133.    An actual case or controversy exists regarding Plaintiffs’ and the other Extra

Expense Declaratory Judgment Class Members’ rights and Colony’s obligations under the Policies

to reimburse Plaintiffs and the other Extra Expense Declaratory Judgment Class Members for the

full amount of Extra Expense losses incurred by Plaintiffs and Class Members in connection with

Closure Orders and the necessary interruption of their businesses stemming from the COVID-19

pandemic.

       134.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Extra Expense Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

  i.   Plaintiffs’ and the other Extra Expense Declaratory Judgment Class Members’
       Extra Expense losses incurred in connection with the Closure Orders and the
       necessary interruption of their businesses stemming from the COVID-19 pandemic
       are insured losses under their Policies; and

 ii.   Colony is obligated to pay Plaintiffs and the other Extra Expense Declaratory
       Judgment Class Members for the full amount of the Extra Expense losses incurred
       and to be incurred in connection with the covered losses related to the Closure
       Orders during the period of restoration and the necessary interruption of their
       businesses stemming from the COVID-19 pandemic.

                                      COUNT IX
   DECLARATORY JUDGMENT – EXTENDED BUSINESS INCOME COVERAGE
 (Claim Brought on Behalf of the Extended Business Income Declaratory Judgment Class)

       135.    Plaintiffs repeat, reallege, and incorporate by reference the allegations set forth in

paragraphs 1-71 as if fully set forth herein.

       136.    Plaintiffs bring this Count individually and on behalf of the other members of the

Extended Business Income Declaratory Judgment Class.




                                                32
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 33 of 38 PageID# 658




        137.   Plaintiffs’ Colony policy, as well as those of the other Extended Business Income

Declaratory Judgment Class Members, are contracts under which Colony was paid premiums in

exchange for its promise to pay Plaintiffs and the other Extended Business Income Declaratory

Judgment Class Members’ losses for claims covered by the Policy.

        138.   Plaintiffs and the other Extended Business Income Declaratory Judgment Class

members have complied with all applicable provisions of the Policies and/or those provisions have

been waived by Colony or Colony is estopped from asserting them, and yet Colony has abrogated

its insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiffs and Class Members are

entitled.

        139.   Colony has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

        140.   An actual case or controversy exists regarding Plaintiffs’ and the other Extended

Business Income Declaratory Judgment Class Members’ rights and Colony’s obligations under the

Policies to reimburse Plaintiffs and the other Extended Business Income Declaratory Judgment

Class Members for the full amount of covered Extended Business Income losses incurred by

Plaintiffs and the other Extended Business Income Declaratory Judgment Class members in

connection with Closure Orders and the necessary interruption of their businesses stemming from

the COVID-19 pandemic.

        141.   Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Extended Business Income

Declaratory Judgment Class Members seek a declaratory judgment from this Court declaring the

following:



                                               33
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 34 of 38 PageID# 659




  i.   Plaintiffs’ and the other Extended Business Income Declaratory Judgment Class
       Members’ covered Extended Business Income losses incurred in connection with
       the Closure Orders and the necessary interruption of their businesses stemming
       from the COVID-19 pandemic are insured losses under their Policies; and

 ii.   Colony is obligated to pay Plaintiffs and the other Extended Business Income
       Declaratory Judgment Class members the full amount of the covered Extended
       Business Income losses incurred and to be incurred in connection with the Closure
       Orders and the necessary interruption of their businesses stemming from the
       COVID-19 pandemic.

                                       COUNT X
            DECLARATORY JUDGMENT – SUE AND LABOR COVERAGE
       (Claim Brought on Behalf of the Sue and Labor Declaratory Judgment Class)

       142.    Plaintiffs repeat, reallege, and incorporate by reference the allegations set forth in

paragraphs 1-71 as if fully set forth herein.

       143.    Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Declaratory Judgment Class.

       144.    Plaintiffs’ Colony policy, as well as those of the other Sue and Labor Declaratory

Judgment Class Members, are contracts under which Colony was paid premiums in exchange for

its promise to pay Plaintiffs’ and the other Sue and Labor Declaratory Judgment Class Members’

reasonably incurred expenses to protect Covered Property.

       145.    Plaintiffs and the other Sue and Labor Declaratory Judgment Class Members have

complied with all applicable provisions of the Policies and/or those provisions have been waived

by Colony or Colony is estopped from asserting them, and yet Colony has abrogated its insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and Class Members are entitled.

       146.    Colony has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

                                                34
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 35 of 38 PageID# 660




       147.    An actual case or controversy exists regarding Plaintiffs’ and the other Sue and

Labor Declaratory Judgment Class Members’ rights and Colony’s obligations under the Policies

to reimburse Plaintiffs and the other Sue and Labor Declaratory Judgment Class Members for the

full amount Plaintiffs and the other members of the Sue and Labor Declaratory Judgment Class

reasonably incurred to protect Covered Property from further damage by COVID-19.

       148.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Sue and Labor Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

  i.   Plaintiffs’ and the other Sue and Labor Declaratory Judgment Class Members’
       reasonably incurred expenses to protect Covered Property from further damage by
       COVID-19 are insured losses under their Policies; and

 ii.   Colony is obligated to pay Plaintiffs and the other Sue and Labor Declaratory
       Judgment Class Members for the full amount of the expenses they reasonably
       incurred to protect Covered Property from further damage by COVID-19.

                               VII.    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,

respectfully requests that the Court enter judgment in their favor and against Defendant as follows:

       a.      Entering an order certifying the proposed nationwide Classes, as requested herein,

designating Plaintiffs as Class representatives, and appointing Plaintiffs’ undersigned attorneys as

Counsel for the Class;

       b.      Entering judgment on Counts I-V in favor of Plaintiffs and the members of the

Business Income Breach Class, the Civil Authority Breach Class, the Extended Business Income

Breach Class, the Extra Expense Breach Class, and the Sue and Labor Breach Class; and awarding

damages for breach of contract in an amount to be determined at trial;

       c.      Entering declaratory judgments on Counts VI-X in favor of Plaintiffs and the

members of the Business Income Declaratory Judgment Class, the Civil Authority Declaratory



                                                35
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 36 of 38 PageID# 661




Judgment Class, the Extended Business Income Declaratory Judgment Class, the Extra Expense

Declaratory Judgment Class, and the Sue and Labor Declaratory Judgment Class as follows;

  i.   Business Income, Civil Authority, Extended Business Income, Extra Expense, and
       Sue and Labor losses incurred in connection with the Closure Orders and the
       necessary interruption of their businesses stemming from the COVID-19 pandemic
       are insured losses under their Policies; and

 ii.   Colony is obligated to pay for the full amount of the Business Income, Civil
       Authority, Extended Business Income, Extra Expense, and Sue and Labor losses
       incurred and to be incurred related to COVID-19, the Closure Orders and the
       necessary interruption of their businesses stemming from the COVID-19 pandemic;

       d.     Ordering Defendant to pay both pre- and post-judgment interest on any amounts

awarded;

       e.     Ordering Defendant to pay attorneys’ fees and costs of suit; and

       f.     Ordering such other and further relief as may be just and proper.

                                      VIII. JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all claims so triable.

Dated: November 13, 2020                              Respectfully submitted,

                                                      MICHIE HAMLETT

                                                 By: /s/ Lisa S. Brook
                                                      Lisa S. Brook (VSB No. 35661)
                                                      E. Kyle McNew (VSB No. 73210)
                                                      310 4th Street NE
                                                      PO Box 298
                                                      Charlottesville, Virginia 22902
                                                      Phone: 434-951-7231
                                                      Fax: 434-951-7254
                                                      lbrook@michiehamlett.com
                                                      kmcnew@michiehamlett.com

                                                      Adam J. Levitt (admitted pro hac vice)
                                                      Amy E. Keller*
                                                      Daniel R. Ferri*
                                                      Mark Hamill*
                                                      Laura E. Reasons*
                                                      DICELLO LEVITT GUTZLER LLC
                                                36
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 37 of 38 PageID# 662




                                         Ten North Dearborn Street, Sixth Floor
                                         Chicago, Illinois 60602
                                         Telephone: 312-214-7900
                                         alevitt@dicellolevitt.com
                                         akeller@dicellolevitt.com
                                         dferri@dicellolevitt.com
                                         mhamill@dicellolevitt.com
                                         lreasons@dicellolevitt.com

                                         Mark A. DiCello*
                                         Kenneth P. Abbarno (admitted pro hac vice)
                                         Mark Abramowitz*
                                         DICELLO LEVITT GUTZLER LLC
                                         7556 Mentor Avenue
                                         Mentor, Ohio 44060
                                         Telephone: 440-953-8888
                                         madicello@dicellolevitt.com
                                         kabbarno@dicellolevitt.com
                                         mabramowitz@dicellolevitt.com

                                         W. Mark Lanier*
                                         Alex Brown*
                                         Ralph (Skip) McBride*
                                         THE LANIER LAW FIRM PC
                                         10940 West Sam Houston Parkway North
                                         Suite 100
                                         Houston, Texas 77064
                                         Telephone: 713-659-5200
                                         WML@lanierlawfirm.com
                                         alex.brown@lanierlawfirm.com
                                         Skip.McBride@LanierLawFirm.com

                                         Timothy W. Burns*
                                         Jeff J. Bowen *
                                         Jesse J. Bair*
                                         Freya K. Bowen*
                                         BURNS BOWEN BAIR LLP
                                         One South Pinckney Street, Suite 930
                                         Madison, Wisconsin 53703
                                         Telephone: 608-286-2302
                                         tburns@bbblawllp.com
                                         jbowen@bbblawllp.com
                                         jbair@bbblawllp.com
                                         fbowen@bbblawllp.com




                                    37
Case 3:20-cv-00678-HEH Document 30 Filed 11/13/20 Page 38 of 38 PageID# 663




                                                    Douglas Daniels*
                                                    DANIELS & TREDENNICK
                                                    6363 Woodway, Suite 700
                                                    Houston, Texas 77057
                                                    Telephone: 713-917-0024
                                                    douglas.daniels@dtlawyers.com

                                                    Counsel for Plaintiffs
                                                    and the Proposed Class


* Applications for admission pro hac vice to be filed




                                               38
